 In the Matter of TILE CHATFIELD PAPER COMPANY, EMPLOYERandUNITED RETAIL, WHOLESALE k, DEPARTMFNT STORE EiiI1'LOYEES OFAMERICA, LOCAL 282, CIO, PETITIONERCase No. 1-R-327I.Decided January 14, 1947Mr. Arthur L. Corbin, Jr.,of New Haven, Conn., for the Employer.111r.Louis Feinmark,,of New Haven, Conn., for the Petitioner.Mr. Emil C. Farkas,of counsel to the Board.DECISIONANDDIRECTIONUpon a petition duly filed, the National Labor Relations Boardon September 12, 1946, conducted a prehearing election among em-ployees of the Employer in the alleged appropriate unit, to determinewhether or not they desired to be represented by the Petitioner for thepurposes of collective bargaining.At the close of the election a Tally of Ballots was furnished theparties.The Tally shows that, of the nine ballots cast, four werein the favor of the Petitioner, three were against the Petitioner, andtwo were challenged. The challenged ballots were sufficient in numberto affect the results of the election.Thereafter, a hearing was held at New Haven, Connecticut, onOctober 1, 1946, before Sam G. Zack, hearing officer.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACTI.THE BUSINESS OF TILE EMPLOYERThe Chatfield Paper Company, a Connecticut corporation, is en-gaged in the wholesale jobbing of paper and twine. The annual pur-chases made by the Employer exceed $100,000 in value, approximately50 percent of which represents shipments from points outside theState of Connecticut. Its annual sales exceed $200,000, approximately25 percent of which represents shipments to points outside the State.72 N. L.R.B,No.16.73 74DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Employer admits and we find that it is engaged incommercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.-III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Employer is a small company engaged in the wholesale job-bing of paper and twine. Its total facilities consist of a single struc-ture, with offices, shipping room and service store located on the mainfloor and with the remainder of the building, consisting of a basementand three upper floors, adapted for use as a warehouse, and operatedas part of the shipping room. The service store is situated betweenthe offices and the slipping room and is connected with the shippingroom by a ramp so that stock which is sold in the store can be broughtdirectly into the shipping room by means of small hand trucks.Mostof the Employer's business, however, is conducted through orderswhich come into the office.The entire employee complement consists of approximately 22 em-ployees.Of these, only 9 have duties which are primarily concernedwith the shipping room, service store and warehouse, the rest beingexecutives, office clerks and outside salesmen.We are concernedherein with these 9 employees, of whom 5 spend virtually all theirtime working in and around the shipping room. Their duties consistof pulling stock from the bins located in various parts of the ware-house, carrying this stock to the shipping room and preparing it forshipment or delivery to customers.They also unload and carry mer-chandise from freight cars to the warehouse where it is kept for usein filling future orders.The remaining 4 employees, consisting ofCrowther, Gustafson, Plagese, the truck driver, and Crisculolo, thetruck driver's helper, spend some of their time in the shipping roombut devote the major portion of their time to other work.The Petitioner seeks a unit of all shipping room employees of theEmployer, including employee Crowther and the truck driver's helper, THE CHATFIELD PAPER COMPANY75but excluding the truck driver, employee Gustafson, and all super-visory employees.The Employer, however, contends that all nineemployees, referred to above, perform the same type of work, for themost part, and that the appropriate unit, therefore, should includethe truck driver and employee Gustafson, both of whom the Petitionerwould exclude.The ballots of these two employees were challengedby tie Petitioner in the prehearing election on the alleged ground thatthey were not shipping room employees. The Employer argues fur-ther that there is no basis in the record for distinguishing betweenPlagese and his helper, Crisculolo, or between Gustafson and employeeCrowther.Plagese and Gnsta fson:The record indicates that Plagese was hiredas a truck driver with the understanding that he would be called uponto perform other work.Although it appears that he has, in the past,spent some time assisting in the shipping room and in unloadingfreight at the railroad siding, the major portion of his time has beendevoted to driving the truck and making deliveries.We note in thisconnection that his helper, Crisculolo, whom the Petitioner would in-clude in the unit, spends most of his time on the truck and only helpsin the shipping room when the truck is not used or the truck driver isill.We are unable to perceive any basis for distinguishing betweenthese two employees for unit purposes.With respect to Gustafson, whom the Petitioner would exclude asa clerical employee, the record reveals that his chief assignmentconsists of waiting on customers who come into the service store.Hisother duties involve checking invoices, opening mail and making arecord of orders received through the mail. In addition, he is oftenrequired to go into the warehouse to pull stock which is not in thestore and is needed to fill a customer's order.As a general rule hereports to work somewhat later than the other shipping room em-ployees and keeps his work clothing in the office.While the dutiesperformed by Gustafson appear, to some extent, to differ from thoseperformed by the other shipping room employees, we are persuadedthat all these employees, including Gustafson, are engaged, essen-tially, in the same type of work, that is, the filling of orders for custo-mers.The added circumstance of customer contact, by Gustafsonand his handling of invoices and mail orders, does not, in our opinionrender him a clerical employee as we customarily define that term.Moreover, his work is in many significant respects indistinguishablefrom that of Crowther whom the Petitioner would include in its unitas a shipping room employee.Thus, while Crowther spends moretime in the shipping room than Gustafson, both employees spend 50percent or more of their time in the service store waiting on customersand performing related tasks.Accordingly, as in the case of the 76DECISIONSOF NATIONALLABOR RELATIONS BOARDtruck driver and his helper, we conclude that no substantial basisexists for differentiating between Gustafson and Crowther for unitpurposes.Upon the basis of the foregoing facts, the size and integrated natureof the Employer's operations, the close interrelation between all nineof the employees involved herein and the agreement of the partiesto include the truck driver's helper and employee Crowther, we areof the opinion, as contended by the Employer, that all the above-mentioned employees constitute a homogeneous, identifiable and wellintegrated group which may function together for the purposes ofcollective bargaining, and we shall therefore include Gustafson, theservice store employee, and Plagese, the truck driver, in the unit.We find that all shipping room employees of the Employer, in-cluding the service store employees,' the truck driver, and the truckdriver's helper, but excluding all supervisory employees with authori-ty to hire, promote, discharge, discipline, or otherwise effect changesin the status of the employees, or effectively recommend such action,constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act.V.TIIE DETERMINATION OF REi'P,ESENTATIVESIn accordance with our foregoing conclusions we hereby overrulethe Petitioner's challenges to the ballots of Plagese and Gustafson.Since the results of the election held before the hearing may dependupon the counting of the challenged ballots declared valid, we shalldirect that they be opened and counted.DIRECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with The Chatfield Paper Company,New Haven, Connecticut, the Regional Director for the First Region,shall, pursuant to the Rules and Regulations of the Board, withinten (10) days from the date of this Direction, open and count thechallenged ballots of Louis Plagese and Rudolph Gustafson, and shallthereafter prepare and cause to be served upon the parties in thisproceeding a Supplemental Tally of Ballots.1This includes Crowther and Gustafson.